

	

		III

		109th CONGRESS

		2d Session

		S. RES. 429

		IN THE SENATE OF THE UNITED STATES

		

			April 5, 2006

			Mr. Feingold (for

			 himself and Mr. Kohl) submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		Congratulating the University of Wisconsin

		  women's hockey team for winning the 2006 National Collegiate Athletic

		  Association Division I Hockey Championship.

	

	

		Whereas on March 26, 2006, the University of Wisconsin

			 Badgers won the women’s Frozen Four in Minneapolis, Minnesota, with a victory

			 over the 2-time defending champion University of Minnesota Golden Gophers by 3

			 to 0 in the championship game after having defeated St. Lawrence University by

			 1 to 0 in the semifinals;

		Whereas Jinelle Zaugg of Eagle River, Wisconsin, scored 2

			 goals, Grace Hutchison of Winnetka, Illinois, scored a goal, and Jessie Vetter

			 of Cottage Grove, Wisconsin, had 31 saves in the championship game, and

			 recorded the first shut-out in the history of the women’s Frozen Four

			 championship games;

		Whereas every player on the University of Wisconsin

			 women's hockey team (Sara Bauer, Rachel Bible, Nikki Burish, Sharon Cole, Vicki

			 Davis, Christine Dufour, Kayla Hagen, Tia Hanson, Meghan Horras, Grace

			 Hutchins, Cyndy Kenyon, Angie Keseley, Heidi Kletzien, Erika Lawler, Alycia

			 Matthews, Meaghan Mikkelson, Phoebe Monteleone, Emily Morris, Mikka Nordby,

			 Bobbi-Jo Slusar, Jessie Vetter, Kristen Witting, and Jinelle Zaugg) contributed

			 to the success of this team;

		Whereas Sara Bauer and Bobbi-Jo Slusar were named to the

			 All-Western Collegiate Hockey Association (known as WCHA) First

			 Team, Sharon Cole, Meaghan Mikkelson, and Meghan Horras were named to the

			 All-WCHA Second Team, Bobbi-Jo Slusar was named the WCHA Defensive Player of

			 the Year, and Sara Bauer was named the WCHA Player of the Year;

		Whereas Coach Mark Johnson, who won a National Collegiate

			 Athletic Association National (known as NCAA) championship as a

			 member of the University of Wisconsin men's 1977 championship team, was a star

			 on the 1980 United States Olympic hockey team, which produced what is known as

			 the Miracle on Ice, and is one of the few people who have won a

			 national championship as both a player and coach, and was named the WCHA Coach

			 of the Year;

		Whereas Sara Bauer and Bobbi-Jo Slusar were named first

			 team All-Americans, and Sara Bauer won the Patty Kazmaier Award, as the

			 Nation’s top player;

		Whereas Jessie Vetter won the 2006 NCAA Tournament's Most

			 Outstanding Player award and was joined on the All-Tournament Team by Jinelle

			 Zaugg and Bobbi-Jo Slusar;

		Whereas the victory in the women's Frozen Four is the

			 University of Wisconsin's first varsity women’s hockey national championship,

			 and the university’s first women’s team national championship since 1984;

			 and

		Whereas this victory ended a terrific season in which the

			 University of Wisconsin women's hockey team outscored their opponents 155–51

			 and had a record of 34–4–1: Now, therefore, be it

		

	

		That the Senate—

			(1)congratulates the

			 University of Wisconsin women’s hockey team, the coaching staff, including Head

			 Coach Mark Johnson, Athletic Director Barry Alvarez, and Chancellor John D.

			 Wiley on an outstanding championship season; and

			(2)respectfully

			 requests the Clerk of the Senate to transmit an enrolled copy of this

			 resolution to the Chancellor of the University of Wisconsin-Madison.

			

